Filed 5/31/16 P. v. Murdock CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B266855
                                                                          (Super. Ct. No. 2012039191)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
SHEA PATRICK MURDOCK,
     Defendant and Appellant.


                   Shea Patrick Murdock appeals an order revoking his postrelease
                                                                                    1
community supervision (PRCS). (Pen. Code, § 3450 et seq.) Appellant contends that
                                                                                                                          2
his due process rights were violated because he was not provided a Morrissey-compliant
probable cause hearing. We affirm.
                                FACTS AND PROCEDURAL HISTORY
                   In May 2013, appellant pled guilty to possession of a firearm by a felon
(§ 29800, subd. (a)(1)), and was sentenced to three years in state prison. He was released
on PRCS in 2014.
                   On June 22, 2015, appellant admitted to his probation officer that he had
ingested "three Norcos" for which he did not have a prescription. After being advised
that he would be drug tested, appellant replied, "I'm not gonna waste your time, I'm
         1
             All statutory references are to the Penal Code.
         2
             Morrissey v. Brewer (1972) 408 U.S. 471 (Morrissey).
dirty." On June 30, 2015, appellant was arrested after he admitted to owning a syringe
and a digital scale and to using methamphetamine. Cocaine and a knife also were found
in his residence.
              On July 1, 2015, Senior Deputy Probation Officer Venessa Meza advised
appellant of the alleged PRCS violations, conducted a probable cause hearing, and
determined there was probable cause that appellant had violated his PRCS terms.
(§ 3455, subd. (a).) Appellant was advised of his right to counsel and right to a formal
revocation hearing, and that Ventura County Probation Agency was recommending 90
days in county jail. Appellant rejected the recommendation, denied violating PRCS and
requested appointment of counsel.
              On July 8, 2015, Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455, subd. (a).) Appellant moved to dismiss the petition on due
process grounds based on Williams v. Superior Court (2014) 230 Cal.App.4th 636
(Williams). The trial court denied the motion, found that appellant violated PRCS and
ordered him to serve 90 days in county jail (with a total credit of 34 days).
                                       DISCUSSION
              Appellant argues that his procedural due process rights were violated
because he did not receive a Morrissey-compliant probable cause hearing. The PRCS
revocation procedures challenged here are consistent with constitutional, statutory and
decisional law. These procedures do not violate concepts of equal protection or due
process. We so held in People v. Gutierrez (2016) 245 Cal.App.4th 393, 401-405, and
People v. Byron (2016) 246 Cal.App.4th 1009. We follow our own precedent. The trial
court did not err in denying the motion to dismiss.
              Appellant contends his due process rights were violated because the
probable cause hearing was not conducted by a neutral hearing officer and resembled an
ex parte hearing to solicit a waiver of PRCS rights. The argument is without merit. The
hearing officer (Meza) was not appellant's supervising probation officer and did not make
the arrest or prepare the PRCS revocation report. (See Morrissey, supra, 408 U.S. at
p. 485 [probable cause determination should be made by someone "not directly involved


                                              2
in the case"]; Williams, supra, 230 Cal.App.4th at p. 647 [same].) Appellant makes no
showing that he was denied a fair hearing.
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re
La Croix (1974) 12 Cal.3d 146, 154-155; People v. Woodall (2013) 216 Cal.App.4th
1221, 1238.) Appellant fails to show that any due process defect prejudiced him or
affected the outcome of the PRCS revocation hearing. (In re Winn (1975) 13 Cal.3d 694,
698 [defendant has burden of showing prejudice]; In re Moore (1975) 45 Cal.App.3d
285, 294.) Appellant submitted on all of the allegations in the PRCS revocation petition
except one, which was stricken, and he has already served the custodial sanction (90 days
in county jail). (See, e.g., People v. Gutierrez, supra, 245 Cal.App.4th at p. 399.)
"[T]here is nothing for us to remedy, even if we were disposed to do so." (Spencer v.
Kemna (1998) 523 U.S. 1, 18.)
                                      DISPOSITION
              The judgment (order revoking PRCS) is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.
We concur:



              GILBERT, P. J.



              TANGEMAN, J.




                                              3
                              Donald D. Coleman, Judge
                           Superior Court County of Ventura
                         ______________________________

             Linda L. Curry, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Senior Assistant Attorney General, and Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.




                                           4